Opinion of the Court by
Judge Bullett:
The conveyances by John Linder, Sr., to his youngest son and daughter in 1856, like those previously made by him to others of his children, seem to have been just and reasonable advancements of which no subsequent creditor has any right to complain. He was but slightly, if at all, in debt and was undoubtedly solvent. He was, therefore, able to make thesé last advancements, now causelessly impeached, and for equalization ought to have done so. The suretyship for which the appellants are striving to subject the lands last advanced was not contracted until more than two years after the date of the conveyances. To elude that liability, therefore, could not have been one of the motives for the conveyances which, being acknowledged and certified on the day of their date, operated as constructive notice from the time of their deposit in the clerk’s office for registration. The time of actual registration seems to have been merely accidental and is no evidence of fraud, and the delay could not have deceived the appellants whose interest in the conveyances did not accrue until long after their actual registration. We can detect no fraud nor see even a semblance of it. Wherefore, the judgment of the Circuit Court is affirmed.